DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 9/28/2022 for application 16839145.  Claims 2-3 are canceled by Applicant.  Claims 1 & 4-17 are pending.

Drawings
The drawings were received on 9/28/2022.  These drawings are accepted.

Claim Objections
Claims 1, 5, & 6 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “an inner fairing and an outer fairing” (last line) is believed to be in error for - - the inner fairing and the outer fairing - -.
		Regarding Claim 5:
The recitation “Claim 1, further comprising at least two cold source exchangers, the cold source exchanger being one of the at least two cold source exchangers, wherein at least one cold source exchanger of the at least two cold source exchangers is a first cold source exchanger, and the” is believed to be in error for - - Claim 1, wherein the cold source exchanger is a first cold source exchanger of at least two cold source exchangers, and the - -.
		Regarding Claim 6:
The recitation “an inner fairing” (l. 3) is believed to be in error for - - the inner fairing - -.
The recitation “an outer fairing” (l. 4) is believed to be in error for - - the outer fairing - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a leak detection device for detecting a leak” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 5, the recitation “further comprising at least two cold source exchangers, the cold source exchanger being one of the at least two cold source exchangers, wherein at least one cold source exchanger of the at least two cold source exchangers is a first cold source exchanger, and the first cold source exchanger is disposed in at least one of the proximal upper dial, the distal upper dial, and the distal lower dial, and in at least one of the middle section and the downstream section” is vague and indefinite because it is unclear whether this is intended to be the same limitation as is recited in claim 1 with respect to the positioning of the cold source exchanger, or if this requires two could source exchangers in the recited position.  Claim 1 requires the cold source exchanger to be in the recited position of claim 5, so it is unclear whether the second of the at least two cold source exchangers is required to be in the same location as the cold source exchanger of claim 1.
Dependent Claims 6-14 are rejected under 35 U.S.C. 112(b) for their dependence from claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-5, 7-8, 10-11, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bulin 20100212857 in view of Miller 20170167382.
Regarding Independent Claim 1, Bulin teaches an aircraft (para. [0002]) comprising a fuselage disposed in a longitudinal plane of the aircraft (a fuselage is the main body of the aircraft, and is thus an inherent structure to the aircraft taught by Bulin, the longitudinal plane is also inherent and would extend vertically from the forward end to the aft end of the fuselage), the aircraft comprising a propulsion unit (Fig. 2) and a nacelle of the propulsion unit (Fig. 2, para. [0022]), the nacelle comprising:
INTERPRETATION 1: 
four dials (as follows) defined respectively between an upper point (top), a lower point (bottom), a proximal lateral point (one lateral side) and a distal lateral point (the other lateral side), the dials including a proximal upper dial (one upper lateral quadrant), a distal upper dial (the other upper lateral quadrant), a proximal lower dial (one lower lateral quadrant), and a distal lower dial (the other lateral quadrant); 
an upstream section comprising a leading edge forming an air inlet lip (upstream section in Fig. 2 with leading edge and lip); 
a middle section (generally indicated at section of 2 where lead line for reference numeral 2 points); 
a downstream section comprising a trailing edge (downstream section in Fig. 2 with trailing edge);  
at least one surface heat exchanger including a cold source exchanger (Fig. 4, fluid/air heat exchanger 25 corresponding with heat exchanger 8 in Fig. 2, also including duct 7/9 which provides fluid for heat exchange in 25) between a heat transfer fluid (fluid) and a cold air flow (air), the cold source exchanger being integrated into a closed circuit in which the heat transfer fluid circulates (24), and disposed in at least one of the proximal upper dial, the distal upper dial (see position of heat exchanger 8 in Fig. 2, which corresponds with the fluid/air heat exchanger 25 of Fig. 4 and is positioned at least in part in one of the upper lateral quadrants) and the distal lower dial, and in at least one of the middle section (in the middle section discussed above) and the downstream section; and
an outer structure (portion of nacelle disposed radially outward from bypass passage – the bypass passage is indicated by the large white arrows) comprising an outer fairing defining an outer aerodynamic surface (outer structure comprises outer fairing of nacelle in Fig. 2 which forms a radially outer aerodynamic surface), and an inner fairing defining an inner aerodynamic surface (inner fairing of outer structure discussed above forms radially inner aerodynamic surface), the inner and outer fairings being connected upstream by the leading edge forming the air inlet lip (air inlet lip formed at junction of outer and inner fairings), and the cold source exchanger being in contact with at least one of the inner fairing and the outer fairing of the nacelle (heat exchanger 25 corresponding with heat exchanger 8 in Fig. 2 including duct 7/9 is in contact with both the inner fairing and the outer fairing),
wherein the cold source exchanger is formed at least partially by a double wall of at least one of an inner fairing and an outer fairing of the nacelle (Applicant’s specification provides a special definition of “double wall of the fairing”, which “means that the cold source exchanger comprises an area in contact with the air formed by the outer or inner fairing of the nacelle”, see para. [0040] of Applicant’s specification – Bulin’s heat exchanger 25 corresponding with heat exchanger 8 in Fig. 2 comprises an area in contact with the air formed by the outer or inner fairing of the nacelle at least at the inlet and outlet of the duct 7/9).
INTERPRETATION 2: 
four dials (as follows) defined respectively between an upper point (top), a lower point (bottom), a proximal lateral point (one lateral side) and a distal lateral point (the other lateral side), the dials including a proximal upper dial (one upper lateral quadrant), a distal upper dial (the other upper lateral quadrant), a proximal lower dial (one lower lateral quadrant), and a distal lower dial (the other lateral quadrant); 
an upstream section comprising a leading edge forming an air inlet lip (upstream section in Fig. 2 with leading edge and lip); 
a middle section (generally indicated at section of 2 where lead line for reference numeral 2 points); 
a downstream section comprising a trailing edge (downstream section in Fig. 2 with trailing edge); 
at least one surface heat exchanger including a cold source exchanger (Fig. 5, 25a or 25b) between a heat transfer fluid (fluid) and a cold air flow (air), the cold source exchanger being integrated into a closed circuit in which the heat transfer fluid circulates (24a and/or 24b; i.e. the closed circuit could be one of circuits 24a or 24b in an interpretation or circuits 24a and 24b could be interpreted as being within a single closed circuit linked by reservoir 34, which isn’t shown in Fig. 5 but is incorporated from previous embodiments at para. [0060]), and disposed in at least one of the proximal upper dial, the distal upper dial (see position of heat exchanger 8 in Fig. 2, which corresponds with heat exchanger 25a or 25b and is positioned at least in part in one of the upper lateral quadrants) and the distal lower dial, and in at least one of the middle section (in the middle section discussed above) and the downstream section; and
an outer structure (portion of nacelle disposed radially outward from bypass passage – the bypass passage is indicated by the large white arrows) comprising an outer fairing defining an outer aerodynamic surface (outer structure comprises outer fairing of nacelle in Fig. 2 which forms a radially outer aerodynamic surface), and an inner fairing defining an inner aerodynamic surface (inner fairing of outer structure discussed above forms radially inner aerodynamic surface), the inner and outer fairings being connected upstream by the leading edge forming the air inlet lip (air inlet lip formed at junction of outer and inner fairings), and the cold source exchanger being in contact with at least one of the inner fairing and the outer fairing of the nacelle (heat exchanger 25a or 25b corresponding with heat exchanger 8 in Fig. 2 including duct 7/9 is in contact with both the inner fairing and the outer fairing),
wherein the cold source exchanger is formed at least partially by a double wall of at least one of an inner fairing and an outer fairing of the nacelle (Applicant’s specification provides a special definition of “double wall of the fairing”, which “means that the cold source exchanger comprises an area in contact with the air formed by the outer or inner fairing of the nacelle”, see para. [0040] of Applicant’s specification – Bulin’s heat exchanger 25a or 25b corresponding with heat exchanger 8 in Fig. 2 comprises an area in contact with the air formed by the outer or inner fairing of the nacelle at least at the inlet and outlet of the duct 7/9).
For both Interpretation 1 and Interpretation 2, Bulin fails to expressly teach at least two propulsion units disposed in a plane transverse to the longitudinal plane of the aircraft on either side of the fuselage.
Miller teaches an aircraft (Fig. 3) with at least two propulsion units disposed in a plane transverse to the longitudinal plane of the aircraft on either side of the fuselage (see Fig. 3, longitudinal plane extends vertically, with respect to the aircraft at rest on the ground, through axis 202, and engines 226 and 228 are positioned in a plane which extends horizontally, transversely through the longitudinal plane).  Miller’s propulsion units (turbofans) are similar to the propulsion unit taught by Bulin (also a turbofan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin’s aircraft to include at least two propulsion units disposed in a plane transverse to the longitudinal plane of the aircraft on either side of the fuselage, as taught by Miller, in order to provide the propulsive units in an under-wing configuration  (Miller; para. [0049]).  The proposed modification of Bulin with Miller results in the  proximal lateral point and the distal lateral point being positioned as claimed relative to the longitudinal plane.
	Regarding Dependent Claim 4, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 1, and Bulin further teaches an expansion tank disposed in the closed circuit in order to define at least one of a maximum pressure and a minimum pressure in portions of the closed circuit (for both interpretations 1 and 2 from claim 1 above: valve 30 directs excess fluid to reservoir 34, corresponding with the claimed expansion tank, and is thereby capable of defining at least a maximum pressure in the circuit; para. [0057]-[0059]).
	Regarding Dependent Claim 5, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 1, and Bulin further teaches at least two cold source exchangers, the cold source exchanger being one of the at least two cold source exchangers (in accordance with interpretation 1 from claim 1 above: 25 and 26; in accordance with interpretation 2 from claim 1 above: 25a, 25b), wherein at least one cold source exchanger of the at least two cold source exchangers is a first cold source exchanger, and the first cold source exchanger is disposed in at least one of the proximal upper dial, the distal upper dial (interpretation 1: 25 is a first cold source exchanger and, as discussed for claim 1 above, is positioned as claimed, interpretation 2: 25a is a first cold source exchanger and, as discussed for claim 1 above, is positioned as claimed), and the distal lower dial, and in at least one of the middle section (interpretation 1: 25, as discussed for claim 1 above, is positioned as claimed, interpretation 2: 25a, as discussed for claim 1 above, is positioned as claimed) and the downstream section.
Regarding Dependent Claim 7, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 5, and Bulin further teaches at least one cold source exchanger of the at least two cold source exchangers is a second cold source exchanger (in accordance with interpretation 2 from claims 1 & 5 above: 25b is a second cold source exchanger) disposed in at least one of the upstream section and the proximal lower dial (25a and 25b are positioned diametrically opposite to each other; para. [0065]).
Regarding Dependent Claim 8, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 7, and Bulin further teaches an expansion tank (reservoir 34) disposed in the closed circuit (see Fig. 4) in order to define at least one of a maximum pressure and a minimum pressure in portions of the closed circuit (valve 30 directs excess fluid to reservoir 34, corresponding with the claimed expansion tank, and is thereby capable of defining at least a maximum pressure in the circuit; para. [0057]-[0059]), wherein the first cold source exchanger is integrated into a main circuit (in accordance with interpretation 2 from claims 1, 5, & 7 above: 25a integrated into 24a) and the second cold source exchanger is integrated into a secondary circuit (25b integrated into 24b) such that the heat transfer fluid circulating in the secondary circuit is withdrawn from the expansion tank at a withdrawal point (the fluid in circuits 24a/24b is the same but pumped by different pumps, the fluid for the circuits necessarily is replenished because otherwise use of the valve 30 would deplete the fluid and render the heat exchangers inoperable, thus the fluid in the secondary circuit is necessarily withdrawn from the reservoir at some withdrawal point).  It is noted that while valve 30 and reservoir 34 are not shown in Fig. 5, Bulin teaches that the embodiment of Fig. 5 “has at least two cooling systems described above” and thus will have corresponding elements of the previous systems (in this case the valves 30 and reservoir 34).  See para. [0060].
Regarding Dependent Claim 10, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 5, and Bulin further teaches the at least two cold source exchangers are integrated in parallel in the closed circuit (in accordance with interpretation 2 from claims 1 & 5 above: the closed circuit, as discussed for claim 1 above, can be interpreted as the combination of 24a and 24b linked by reservoir 34, and 25a and 25b are in parallel circuits).
Regarding Dependent Claim 11, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 10, and Bulin further teaches a valve (in accordance with interpretation 2 from claims 1, 5, & 10 above: 30, incorporated by reference to previous embodiments at para. [0060]) allowing closing of heat transfer fluid circulation in at least one cold source exchanger of the at least two cold source exchangers (valve 30 can bypass 25a and/or 25b with the bypass incorporated from Fig. 4; paras. [0057]-[0059]), wherein the at least one cold source exchanger is a second cold source exchanger (25b) disposed in at least one of the upstream section and the proximal lower dial (25a and 25b are positioned diametrically opposite to each other; para. [0065]).
Regarding Dependent Claim 13, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 5, and Bulin further teaches the at least two cold source exchangers are integrated into different closed circuits (in accordance with interpretation 2 from claims 1 & 5 above: circuits 24a and 24b can be interpreted as different closed circuits with a common fluid reservoir 34, and 25a and 25b are incorporated into 24a and 24b, respectively).

Claims 6 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Miller, as applied to claims 1 & 5 above, respectively, and further in view of Wong 20160230595.
Regarding Dependent Claim 6, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 5, and Bulin further teaches at least one cold source exchanger of the at least two cold source exchangers is in contact with an inner fairing of the nacelle (in accordance with interpretation 2 from claims 1 & 5 above: 25a corresponds with 8 from Fig. 2 and is in contact with inner fairing of nacelle 2).  Bulin’s heat exchangers 25a and 25b are located at diametrically opposite positions in the nacelle (para. [0065]).
Bulin in view of Miller fails to expressly teach at least one cold source exchanger of the at least two cold source exchangers is in contact with an outer fairing of the nacelle.
Wong teaches a nacelle (Fig. 2, portion of nacelle assembly 66 defining radially outward boundary of bypass flowpath W) with heat exchangers positioned in contact with an inner fairing of the nacelle (see downstream heat exchanger 64) and/or (any combination; paras. [0038]-[0039]) an outer fairing of the nacelle (see upstream heat exchanger 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle such that at least one cold source exchanger of the at least two cold source exchangers is in contact with an outer fairing of the nacelle, as taught by Wong, because shifting the heat exchanger between the inner fairing and the outer fairing would not have modified the operation of the heat exchanger, as evidenced by Wong’s teaching of placing heat exchangers at either location as desired.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04 VI C.
Regarding Dependent Claim 15, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 1, and Bulin further teaches a plurality of cold source exchangers (in accordance with interpretation 2 from claim 1 above: 25a and 25b), at least one cold source heat exchanger being disposed in the proximal upper dial (as discussed for claim 1 above) and in the middle section (as discussed for claim 1 above).  Bulin further teaches the heat exchangers are separated by a distance from one another (para. [0065]).
Bulin in view of Miller fails to expressly teach each cold source exchanger being disposed in at least one of the proximal upper dial, the distal upper dial, and the distal lower dial, and in at least one of the middle section and the downstream section.
Wong teaches a nacelle (Fig. 2, portion of nacelle assembly 66 defining radially outward boundary of bypass flowpath W) with plural heat exchangers positioned in the proximal or distal upper dial and in the middle section (see upstream and downstream heat exchangers 64; any combination, paras. [0038]-[0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle such that each cold source exchanger is disposed in the proximal or distal upper dial and in the middle section, as taught by Wong, because shifting the second heat exchanger to the downstream position in the middle section of the proximal or distal upper dial would not have changed the operation of the heat exchanger, as evidenced by Wong’s teaching of placing heat exchangers at either location as desired, and would have served Bulin’s stated goal of avoiding risk to both circuits in the case of a bird impact by separating the two heat exchangers by a distance (Bulin; para. [0065]).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04 VI C.
Regarding Dependent Claim 16, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 1, and Bulin further teaches a plurality of cold source exchangers (in accordance with interpretation 2 from claim 1 above: 25a and 25b), at least one cold source heat exchanger being disposed in the proximal upper dial (as discussed for claim 1 above) and in the middle section (as discussed for claim 1 above).  Bulin further teaches the heat exchangers are separated by a distance from one another (para. [0065]).
Bulin in view of Miller fails to expressly teach each cold source exchanger being disposed in at least one of the proximal upper dial and the distal upper dial, and in at least one of the middle section and the downstream section of the nacelle.
Wong teaches a nacelle (Fig. 2, portion of nacelle assembly 66 defining radially outward boundary of bypass flowpath W) with plural heat exchangers positioned in the proximal or distal upper dial and in the middle section (see upstream and downstream heat exchangers 64; any combination, paras. [0038]-[0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle such that each cold source exchanger is disposed in the proximal or distal upper dial and in the middle section, as taught by Wong, because shifting the second heat exchanger to the downstream position in the middle section of the proximal or distal upper dial would not have changed the operation of the heat exchanger, as evidenced by Wong’s teaching of placing heat exchangers at either location as desired, and would have served Bulin’s stated goal of avoiding risk to both circuits in the case of a bird impact by separating the two heat exchangers by a distance (Bulin; para. [0065]).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04 VI C.
Regarding Dependent Claim 17, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 1, and Bulin further teaches a plurality of cold source exchangers (in accordance with interpretation 2 from claim 1 above: 25a and 25b), at least one cold source heat exchanger being disposed in the proximal upper dial (as discussed for claim 1 above) and in the middle section (as discussed for claim 1 above).  Bulin further teaches the heat exchangers are separated by a distance from one another (para. [0065]).
Bulin in view of Miller fails to expressly teach each cold source exchanger being disposed in at least one of the distal upper dial and the distal lower dial.
Wong teaches a nacelle (Fig. 2, portion of nacelle assembly 66 defining radially outward boundary of bypass flowpath W) with plural heat exchangers positioned in the proximal or distal upper dial and in the middle section (see upstream and downstream heat exchangers 64; any combination, paras. [0038]-[0039]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle such that each cold source exchanger being disposed in at least one of the distal upper dial, as taught by Wong, because shifting the second heat exchanger to the downstream position in the middle section of the distal upper dial would not have changed the operation of the heat exchanger, as evidenced by Wong’s teaching of placing heat exchangers at either location as desired, and would have served Bulin’s stated goal of avoiding risk to both circuits in the case of a bird impact by separating the two heat exchangers by a distance (Bulin; para. [0065]).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04 VI C.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Miller, as applied to claim 11 above, and further in view of Smith 20200165982.
Regarding Dependent Claim 12, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 11, but Bulin in view of Miller fails to expressly teach a leak detection device for detecting a leak in the second cold source exchanger.
Smith teaches cooling circuits (Fig. 2), for a gas turbine engine with a nacelle (Fig. 1), with a heat exchanger (110), the cooling circuits comprising a flow rate or pressure sensor (136, 138, see Smith para. [0071]; Smith’s flow rate or pressure sensors correspond with Applicant’s leak detection device disclosed at para. [00105] and are capable of detecting leaks by measuring pressures or flow rates, which will be reduce in the presence of a leak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle to include a flow rate or pressure sensor, as taught by Smith, in order to sense data indicative of conditions in the thermal management system (Smith; para. [0071]).  As claim 12 depends from claim 11, interpretation 2 from claims 1, 5, 10, & 11 is relied upon, so the sensor would be included in each of circuits 24a and 24b in the same manner as Smith’s sensors 136 and 138 being included in respective circuits.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Miller, as applied to claim 5 above, and further in view of Xu 20150377130.
Regarding Dependent Claim 14, Bulin in view of Miller teaches the invention as claimed and as discussed above for claim 5, and Bulin further teaches (in accordance with interpretation 2 from claims 1 & 5 above) at least one cold source exchanger of the at least two cold source exchangers is a second cold source exchanger (25b) 
Bulin in view of Miller fails to expressly teach the second cold source exchanger is disposed at least partially in the air inlet lip.
Xu teaches a nacelle (Fig. 3, nacelle 66) with a cold source exchanger (76) disposed at least partially in the air inlet lip (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bulin in view of Miller’s nacelle such that at least one cold source exchanger of the at least two cold source exchangers is a second cold source exchanger disposed at least partially in the air inlet lip, as taught by Xu, in order to provide an anti-ice system to the inlet (Xu; para. [0043]).  It is noted that Xu teaches the use of water as the heat exchange fluid (para. [0041]).  Bulin also teaches of the use of water as the heat exchange fluid (para. [0043]).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, in combination with the other limitations of the claim, a specific withdrawal height and thus fails to teach the claimed ratio of the heights of the withdrawal point and fluid above the withdrawal point to the fluid volumes in the respective circuits.  It is noted that the claims positively recite the heat transfer fluid (claim 1 recites “between a heat transfer fluid” and claim 9 recites “heat transfer fluid remaining above the withdrawal point” as well as “heat transfer fluid volumes present”), so the claim is not directed to an intended use of the claimed nacelle.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument (p. 9 of Remarks) that Bulin fails to teach the double wall and the specific location of the heat exchangers 25, 25a, 25b and thus fails to teach the cold source exchanger “in contact with at least one of the inner fairing and the outer fairing” or “formed at least partially by a double wall of at least one of an inner fairing and an outer fairing of the nacelle” is unpersuasive.  First, Bulin clearly associates heat exchangers 25, 25a, 25b with the heat exchanger 8 given that heat exchanger 8 receives fan air for cooling (Fig. 2) and heat exchangers 25, 25a, 25b also receive fan air for cooling (Figs. 4 & 5), thus Bulin’s Fig. 2 teaches how fan air heat exchange is intended to be carried out.  Second, the cold source exchanger is reinterpreted as including duct 7/9 in Bulin’s Fig. 2 and thus meets the recitation requiring the cold source exchanger be “in contact with at least one of the inner fairing and the outer fairing” given that duct 7/9 is in contact with both the inner and outer fairings.  Third, Applicant’s specification provides a special definition for “double wall of the fairing”, which “means that the cold source exchanger comprises an area in contact with the air formed by the outer or inner fairing of the nacelle”, see para. [0040] of Applicant’s specification.  Bulin’s heat exchanger 25, 25a, or 25b corresponding with heat exchanger 8 in Fig. 2 comprises an area in contact with the air formed by the outer or inner fairing of the nacelle at least at the inlet and outlet of the duct 7/9 and thus meets the claim at least in light of the special definition provided by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741